Exhibit 10.27

PIPER JAFFRAY COMPANIES

AMENDMENT TO

RESTRICTED STOCK AGREEMENT

 

Name of Recipient: Brien O’Brien

Total No. of Shares Covered: 361,633

   Date of Original Issuance: March 1, 2010

This amendment (this “Amendment”) is entered into as of November 15, 2011
between Piper Jaffray Companies, a Delaware corporation (the “Company”), and the
above-named recipient (the “Recipient”).

Recitals

WHEREAS, the Company and the Recipient are parties to a Restricted Stock
Agreement dated as of March 1, 2010 (the “Original Agreement”);

WHEREAS, the Company and the Recipient desire to amend the Original Agreement to
permit the Recipient to elect, on or before November 15, 2011, to modify the
vesting schedule set forth in the Original Agreement; and

WHEREAS, defined terms used but not defined is this Amendment have the meanings
given them in the Original Agreement.

NOW, THEREFORE, the Company and the Recipient hereby agree as follows:

1. Election to Modify Vesting Schedule.

(a) On or before November 15, 2011, the Recipient may elect, by delivery of
written notice of such election to the Compensation Department of the Company at
800 Nicollet Mall, Minneapolis, MN 55402, to substitute the Amended Vesting
Schedule for the Vesting Schedule set forth in the Original Agreement with
respect to the Recipient’s unvested Restricted Shares.

(b) The “Amended Vesting Schedule” means:

 

   No. of Shares Which

Vesting Dates

   Become Vested as of Such Date

December 1, 2011

   87,594

December 1, 2012

   87,593

October 1, 2014

   87,593

(c) The Amended Vesting Schedule is subject to acceleration pursuant to
Section 2(a) of the Original Agreement.



--------------------------------------------------------------------------------

(d) If the Recipient makes a timely and proper election in accordance with
Section 1(a) of this Amendment, then the Amended Vesting Schedule shall
thereafter be deemed to be the Vesting Schedule for all purposes under the
Original Agreement.

(e) If the Recipient does not make a timely and proper election in accordance
with Section 1(a) of this Amendment, then the Vesting Schedule set forth in the
Original Agreement shall remain unchanged.

2. Continuing Effect. Except as modified by this Amendment, the Original
Agreement remains in full force and effect, without change.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Recipient and the Company have executed this Amendment
as of the date specified above.

 

RECIPIENT

/s/ Brien O’Brien

Brien O’Brien PIPER JAFFRAY COMPANIES

LOGO [g271205g22j88.jpg]

By Andrew S. Duff

 

Its Chairman & CEO

 

 

3